UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A Amendment No. 1 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-12247 SOUTHSIDE BANCSHARES, INC. (Exact name of registrant as specified in its charter) TEXAS 75-1848732 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1201 S. Beckham, Tyler, Texas (Address of principal executive offices) (Zip Code) 903-531-7111 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filerx Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNox The number of shares of the issuer's common stock, par value $1.25, outstanding as of July 31, 2011 was 16,450,207 shares. Explanatory Note This Amendment No. 1 on Form 10-Q/A amends the Quarterly Report on Form 10-Q for the period ended June 30, 2011, which was originally filed with the Securities and Exchange Commission (the “SEC”) on August 8, 2011 (the “Original Filing”).This amendment is being filed to reflect the restatement of i) the quarterly results of Southside Bancshares, Inc. (the “Company”), as discussed in Note 2 to the unaudited consolidated financial statements contained herein, and ii) other information related to such restated financial information.Except for Items 1, 2 and 4 of Part I and Item 6 of Part II, no other information included in the Original Filing is amended by this Form 10-Q/A. During the preparation of the Form 10-K for the year ended December 31, 2011 (the “2011 Form 10-K”), the Company determined that in periods prior to December 31, 2011, it incorrectly accounted for securities acquired with a significant purchase premium that included an embedded derivative. These securities were mainly acquired in 2010 and 2011. Pursuant to GAAP, the Company is required to bifurcate and account for the embedded derivative separately or to account for the securities including the embedded derivative at fair value through income, if the bifurcation was impractical.The Company determined that valuing the embedded derivative separately was not readily identifiable and measurable and as such, cannot be bifurcated.Therefore, the Company determined that all securities meeting the above criteria should be reflected at fair value with the change in fair value reflected through income. In addition, the Company determined that during the first three quarters of 2011, it incorrectly priced securities acquired with a significant premium and did not account for the impairment of FHLB advance option fees that became impaired during the third quarter of 2011. The Company evaluated the effect of these three errors and concluded that they were immaterial to any of the previously issued consolidated financial statements except for the unaudited consolidated financial statements included in the Company’s Quarterly Reports on Form 10-Q for the periods ended March 31,June 30, and September 30, 2011.Accordingly, on March 8, 2012, the Company filed a Form 8-K reporting that the Audit Committee of the Board of Directors of the Company determined based on the recommendation of management, that the Company should restate its unaudited consolidated financial statements in each of these Quarterly Reports on Form 10-Q.In addition, the Company revised its 2010 consolidated financial statements in the 2011 Form 10-K to correct for these errors. See Note 2 – Restatement to Previously Issued Financial Statements contained in the Notes to Financial Statements included in this Form 10-Q/A which further describes the effect of this restatement. Pursuant to Rule 12b-15 of the Securities Exchange Act of 1934, as amended, this Form 10-Q/A includes new certifications by our principal executive officer and principal financial officer under Sections 302 and 906 of the Sarbanes-Oxley Act of 2002. Except for the items noted above, no other information included in the Original Filing is being amended by this Form 10-Q/A. This Form 10-Q/A continues to speak as of the date of the Original Filing and we have not updated the filing to reflect events occurring subsequent to the date of the Original Filing other than those associated with the restatement of the Company’s financial statements.Accordingly, this Form 10-Q/A should be read in conjunction with the Company’s filings with the SEC subsequent to the Original Filing, including any amendments to those filings. 1 TABLE OF CONTENTS PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS 2 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 37 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 56 ITEM 4.CONTROLS AND PROCEDURES 57 PART II.OTHER INFORMATION 58 ITEM 1.LEGAL PROCEEDINGS 58 ITEM 1A.RISK FACTORS 58 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 58 ITEM 3.DEFAULTS UPON SENIOR SECURITIES 58 ITEM 4.REMOVED AND RESERVED 58 ITEM 5.OTHER INFORMATION 58 ITEM 6.EXHIBITS 58 SIGNATURES 60 EXHIBIT INDEX 61 EXHIBIT 10.1 – FORM OF NONSTATUTORY STOCK OPTION AWARD CERTIFICATE UNDER THE SOUTHSIDE BANCSHARES, INC. 2 EXHIBIT 10.2 – FORM OF RESTRICTED STOCK UNIT AWARD CERTIFICATE UNDER THE SOUTHSIDE BANCSHARES, INC. 2 EXHIBIT 31.1 – CERTIFICATION PURSUANT TO SECTION 302 EXHIBIT 31.2 – CERTIFICATION PURSUANT TO SECTION 302 EXHIBIT 32 – CERTIFICATION PURSUANT TO SECTION 906 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS SOUTHSIDE BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, December 31, (in thousands, except share amounts) ASSETS (Restated) Cash and due from banks $ $ Interest earning deposits Total cash and cash equivalents Investment securities: Available for sale, at estimated fair value Held to maturity, at amortized cost Mortgage-backed and related securities: Available for sale, at estimated fair value Securities carried at fair value through income Held to maturity, at amortized cost FHLB stock, at cost Other investments, at cost Loans held for sale Loans: Loans Less:allowance for loan losses (19,409 ) (20,711 ) Net Loans Premises and equipment, net Goodwill Other intangible assets, net Interest receivable Deferred tax asset – Other assets TOTAL ASSETS $ $ LIABILITIES AND EQUITY Deposits: Noninterest bearing $ $ Interest bearing Total Deposits Short-term obligations: Federal funds purchased and repurchase agreements FHLB advances Other obligations Total Short-term obligations Long-term obligations: FHLBadvances Long-term debt Total Long-term obligations Deferred tax liability – Other liabilities TOTAL LIABILITIES Off-Balance-Sheet Arrangements, Commitments and Contingencies (Note 11) Shareholders' equity: Common stock - $1.25 par, 40,000,000 shares authorized, 18,474,045 shares issued in 2011 and 17,660,312 shares issued in 2010 Paid-in capital Retained earnings Treasury stock (2,023,838 shares at cost) (28,377 ) (28,377 ) Accumulated other comprehensive income (loss) (6,293 ) TOTAL SHAREHOLDERS' EQUITY Noncontrolling interest TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 Table of Contents SOUTHSIDE BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months Six Months (in thousands, except per share data) Ended June 30, Ended June 30, (Restated) (Restated) Interest income Loans $ Investment securities – taxable 20 26 38 52 Investment securities – tax-exempt Mortgage-backed and related securities FHLB stock and other investments 52 59 Other interest earning assets 3 4 13 15 Total interest income Interest expense Deposits Short-term obligations Long-term obligations Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Deposit services Gain on sale of securities available for sale Gain on sale of securities carried at fair value through income 84 – – Total other-than-temporary impairment losses – – – (39 ) Portion of loss recognized in other comprehensive income (before taxes) – – – (36 ) Net impairment losses recognized in earnings – – – (75 ) Fair value gain (loss) – securities – – Gain on sale of loans Trust income Bank owned life insurance income Other Total noninterest income Noninterest expense Salaries and employee benefits Occupancy expense Equipment expense Advertising, travel & entertainment ATM and debit card expense Director fees Supplies Professional fees Postage Telephone and communications FDIC Insurance Other Total noninterest expense Income before income tax expense Provision for income tax expense Net income Less: Net income attributable to the noncontrolling interest (493 ) (519 ) (1,358 ) (1,049 ) Net income attributable to Southside Bancshares, Inc. $ Earnings per common share – basic $ Earnings per common share – diluted $ Dividends paid per common share $ The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents SOUTHSIDE BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) Accu- (in thousands, except share amounts) mulated- Common Stock Paid In Capital Retained Earnings Treasury Stock Other Compre- hensive Income (Loss) Noncon- trolling Interest Total Equity Balance at December 31, 2009 $ ) $ $ $ Comprehensive income: Net Income Net unrealized gains on available for sale securities, net of tax Reclassification adjustment for gains on sales of available for sale securities included in net income, net of tax (9,760 ) (9,760 ) Noncredit portion of other-than-temporary impairment losses on available for sale securities, net of tax 23 23 Reclassification of other-than-temporary impairment charges on available for sale securities included in net income, net of tax 49 49 Adjustment to net periodic benefit cost, net of tax Total comprehensive income Issuance of common stock (106,936 shares) Purchase of common stock (1,101 shares) (24 ) (24 ) Tax benefit of incentive stock options Capital distribution to noncontrolling interest shareholders (310 ) (310 ) Dividends paid on common stock ($0.34 per share) (5,241 ) (5,241 ) Stock dividend declared (15,513 ) – Balance at June 30, 2010 $ ) $ $ $ Balance at December 31, 2010 $ ) $ ) $ $ Comprehensive income: Net Income Net unrealized gains on available for sale securities, net of tax Reclassification adjustment for gains on sales of available for sale securities included in net income, net of tax (3,556 ) (3,556 ) Adjustment to net periodic benefit cost, net of tax Total comprehensive income Issuance of common stock (28,869 shares) 36 Stock compensation expense 26 26 Tax benefit of incentive stock options 2 2 Capital distribution to noncontrolling interest shareholders (475 ) (475 ) Dividends paid on common stock ($0.34 per share) (5,453 ) (5,453 ) Stock dividend declared (15,995 ) – Balance at June 30, 2011 (Restated) $ ) $ $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents SOUTHSIDE BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOW (UNAUDITED) (in thousands) Six Months Ended June 30, (Restated) OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operations: Depreciation Amortization of premium Accretion of discount and loan fees (2,327 ) (2,545 ) Provision for loan losses Stock compensation expense 26 – Deferred tax expense (benefit) Gain on sale of securities carried at fair value through income (338 ) – Gain on sale of securities available for sale (5,471 ) (15,016 ) Fair value (gain) loss – securities (4,083 ) – Net other-than-temporary impairment losses – 75 Loss (gain) on sale of assets 3 (7 ) Loss on retirement of assets 90 – Impairment on other real estate owned 20 Gain on sale of other real estate owned (221 ) (12 ) Net change in: Interest receivable (1,370 ) Other assets (2,593 ) (1,513 ) Interest payable (575 ) (548 ) Other liabilities Loans held for sale (681 ) Net cash provided by operating activities INVESTING ACTIVITIES: Securities held to maturity: Purchases (6,394 ) (258,935 ) Maturities, calls and principal repayments Securities available for sale: Purchases (350,206 ) (775,431 ) Sales Maturities, calls and principal repayments Securities carried at fair value through income: Purchases (344,728 ) – Sales – Maturities, calls and principal repayments – Proceeds from redemption of FHLB stock Purchases of FHLB stock and other investments (5,623 ) (105 ) Net decrease in loans Purchases of premises and equipment (2,169 ) (3,600 ) Proceeds from sales of premises and equipment 6 38 Proceeds from sales of other real estate owned Proceeds from sales of repossessed assets Net cash (used in) provided by investing activities (140,073 ) (continued) 5 Table of Contents SOUTHSIDE BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOW (UNAUDITED) (continued) (in thousands) Six Months Ended June 30, (Restated) FINANCING ACTIVITIES: Net increase in demand and savings accounts Net increase (decrease) in certificates of deposit (57,713 ) Net decrease in federal funds purchased and repurchase agreements (767 ) (9,552 ) Proceeds from FHLB advances Repayment of FHLB advances (3,378,823 ) (4,387,008 ) Net capital distributions to noncontrolling interest in consolidated entities (475 ) (310 ) Tax benefit of incentive stock options 2 Purchase of common stock – (24 ) Proceeds from the issuance of common stock Dividends paid (5,453 ) (5,241 ) Net cash provided by (used in) financing activities (61,704 ) Net decrease in cash and cash equivalents (30,619 ) (5,881 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ SUPPLEMENTAL DISCLOSURES FOR CASH FLOW INFORMATION: Interest paid $ $ Income taxes paid $ $ SUPPLEMENTAL DISCLOSURES OF NONCASH INVESTING AND FINANCING ACTIVITIES: Acquisition of other repossessed assets and real estate through foreclosure $ $ Adjustment to pension liability $ ) $ ) 5% stock dividend $ $ Unsettled trades to purchase securities $ ) $ ) Unsettled trades to sell securities $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 Table of Contents SOUTHSIDE BANCSHARES, INC. AND SUBSIDIARIES NOTES TO FINANCIAL STATEMENTS 1. Basis of Presentation In this report, the words “the Company,” “we,” “us,” and “our” refer to the combined entities of Southside Bancshares, Inc. and its subsidiaries.The words “Southside” and “Southside Bancshares” refer to Southside Bancshares, Inc.The words “Southside Bank” and “the Bank” refer to Southside Bank (which, subsequent to the internal merger of Fort Worth National Bank (“FWNB”) with and into Southside Bank, includes FWNB).“FWBS” refers to Fort Worth Bancshares, Inc., a bank holding company acquired by Southside of which FWNB was a wholly-owned subsidiary.“SFG” refers to Southside Financial Group, LLC, of which Southside Bank owned a 50% interest as of June 30, 2011 and consolidates for financial reporting.On July 15, 2011, Southside Bank acquired the remaining 50% interest in SFG. The consolidated balance sheet as of June 30, 2011, and the related consolidated statements of income, equity and cash flows and notes to the financial statements for the three and six month periods ended June 30, 2011 and 2010 are unaudited; in the opinion of management, all adjustments necessary for a fair statement of such financial statements have been included.Such adjustments consisted only of normal recurring items.All significant intercompany accounts and transactions are eliminated in consolidation.The preparation of these consolidated financial statements in conformity with U.S. generally accepted accounting principles (“GAAP”) requires the use of management’s estimates. These estimates are subjective in nature and involve matters of judgment.Actual amounts could differ from these estimates. Interim results are not necessarily indicative of results for a full year.These financial statements should be read in conjunction with the financial statements and notes thereto in our Annual Report on Form 10-K for the year ended December 31, 2010.All share data has been adjusted to give retroactive recognition to stock splits and stock dividends. Summary of Significant Accounting and Reporting Policies Securities Carried at Fair Value through Income.Debt securities purchased at significant premiums that contain an embedded derivative where the embedded derivative is not readily identifiable and measurable and as such cannot be bifurcated, are classified as securities carried at fair value through income.Fair value is determined using quoted market prices.If quoted market prices are not available, fair values are based on quoted market prices for similar securities or estimates from independent pricing services.Changes in fair value are reported through the income statement as fair value gain (loss) – securities. FHLB Advance Option Fees.Option fees paid to the FHLB giving us the option to enter into long-term advance commitments at specified interest rates in the future are capitalized and reviewed for impairment.Once the option is exercised, the FHLB advance option fee is amortized over the term of the advance as interest expense. For a description of our other significant accounting and reporting policies, refer to Note 1 of the Notes to Financial Statements in our Annual Report on Form 10-K for the year ended December 31, 2010. Accounting Standards ASUNo. 2010-06, “Fair Value Measurements and Disclosures (Topic820) - Improving Disclosures About Fair Value Measurements.” ASU2010-06 requires expanded disclosures related to fair value measurements including (i)the amounts of significant transfers of assets or liabilities between Levels 1 and 2 of the fair value hierarchy and the reasons for the transfers, (ii)the reasons for transfers of assets or liabilities in or out of Level3 of the fair value hierarchy, with significant transfers disclosed separately, (iii)the policy for determining when transfers between levels of the fair value hierarchy are recognized and (iv)for recurring fair value measurements of assets and liabilities in Level3 of the fair value hierarchy, a gross presentation of information about purchases, sales, issuances and settlements. ASU2010-06 further clarifies that (i)fair value measurement disclosures should be provided for each class of assets and liabilities (rather than major category), which would generally be a subset of assets or liabilities within a line item in the statement of financial position and (ii)company should provide disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements for each class of assets and liabilities included in Levels2 and 3 of the fair value hierarchy. The disclosures related to the gross presentation of purchases, sales, issuances and settlements of assets and liabilities included in Level 3 of the fair value hierarchy became effective for us on January1, 2011. The remaining disclosure requirements and clarifications made by ASU2010-06 became effective for us on January1, 2010. See Note 10 – Fair Value Measurement. 7 Table of Contents ASU No. 2010-20, “Receivables (Topic 310) - Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses.” ASU2010-20 requires entities to provide disclosures designed to facilitate financial statement users’ evaluation of (i) the nature of credit risk inherent in the entity’s portfolio of financing receivables, (ii) how that risk is analyzed and assessed in arriving at the allowance for credit losses and (iii) the changes and reasons for those changes in the allowance for credit losses. Disclosures must be disaggregated by portfolio segment, the level at which an entity develops and documents a systematic method for determining its allowance for credit losses, and class of financing receivable, which is generally a disaggregation of portfolio segment.The required disclosures include, among other things, a roll forward of the allowance for credit losses as well as information about modified, impaired, nonaccrual and past due loans and credit quality indicators. ASU2010-20 became effective for our financial statements as of December31, 2010, as it relates to disclosures required as of the end of a reporting period. Disclosures that relate to activity during a reporting period became effective for our financial statements that include periods on or after January1, 2011. ASU No.2011-01, “Deferral of the Effective Date of Disclosures about Troubled Debt Restructurings in Update No. 2010-20 (Topic 310)”, was issued January2011 deferring the new disclosure requirements (paragraphs 310-10-50-31 through 50-34 of the FASB Accounting Standards Codification) about troubled debt restructurings to be concurrent with the effective date of the guidance for determining what constitutes a troubled debt restructuring, as presented in proposed Accounting Standards Update, Receivables (Topic 310): Clarifications to Accounting for Troubled Debt Restructurings by Creditors. As a result of the issuance of Update 2011-02, the provisions of Update 2011-01 are effective for the first interim or annual period beginning on or after June15, 2011 or September 30, 2011, and should be applied retrospectively to the beginning of the annual period of adoption. We do not expect the adoption of the Update to have a material effect on our financial statements at the date of adoption. ASU No.2011-02, “Receivables (Topic 310) - A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring.”ASU2011-02 clarifies which loan modifications constitute troubled debt restructurings and is intended to assist creditors in determining whether a modification of the terms of a receivable meets the criteria to be considered a troubled debt restructuring, both for purposes of recording an impairment loss and for disclosure of troubled debt restructurings. In evaluating whether a restructuring constitutes a troubled debt restructuring, a creditor must separately conclude, under the guidance clarified by ASU2011-02, that both of the following exist: (a)the restructuring constitutes a concession; and (b)the debtor is experiencing financial difficulties. ASU2011-02 will be effective on July1, 2011, and applies retrospectively to restructurings occurring on or after January1, 2011. Adoption of ASU2011-02 is not expected to have a significant impact on our financial statements. ASU No.2011-03, “Transfers and Servicing (Topic 860) - Reconsideration of Effective Control for Repurchase Agreements.”ASU2011-03 is intended to improve financial reporting of repurchase agreements and other agreements that both entitle and obligate a transferor to repurchase or redeem financial assets before their maturity. ASU2011-03 removes from the assessment of effective control (i)the criterion requiring the transferor to have the ability to repurchase or redeem the financial assets on substantially the agreed terms, even in the event of default by the transferee, and (ii)the collateral maintenance guidance related to that criterion. ASU2011-03 will be effective for us on January1, 2012 and is not expected to have a significant impact on our consolidated financial statements. ASU 2011-04, “Fair Value Measurement (Topic 820) - Amendments to Achieve Common Fair Value Measurements and Disclosure Requirements in U.S. GAAP and IFRSs.”ASU2011-04 amends Topic820, “Fair Value Measurements and Disclosures,” to converge the fair value measurement guidance in U.S. generally accepted accounting principles and International Financial Reporting Standards.ASU2011-04 clarifies the application of existing fair value measurement requirements, changes certain principles in Topic820 and requires additional fair value disclosures.ASU2011-04 is effective for annual periods beginning after December15, 2011, and is not expected to have a significant impact on our consolidated financial statements. ASU 2011-05, “Comprehensive Income (Topic 220) - Presentation of Comprehensive Income.”ASU2011-05 amends Topic220, “Comprehensive Income,” to require that all nonowner changes in stockholders’ equity be presented in either a single continuous statement of comprehensive income or in two separate but consecutive statements. Additionally, ASU2011-05 requires entities to present, on the face of the financial statements, reclassification adjustments for items that are reclassified from other comprehensive income to net income in the statement or statements where the components of net income and the components of other comprehensive income are presented. The option to present components of other comprehensive income as part of the statement of changes in stockholders’ equity was eliminated. ASU2011-05 is effective for annual periods beginning after December15, 2011, and is not expected to have a significant impact on our consolidated financial statements. 8 Table of Contents 2. Restatement of Previously Issued Financial Statements During the preparation of the 2011 Form 10-K, we determined that in periods prior to December 31, 2011, we incorrectly accounted for securities acquired with a significant purchase premium that included an embedded derivative. These securities were mainly acquired in 2010 and 2011. Pursuant to GAAP, we are required to bifurcate and account for the embedded derivative separately or to account for the securities including the embedded derivative at fair value through income, if the bifurcation was impractical.We determined that valuing the embedded derivative separately was not readily identifiable and measurable and as such, cannot be bifurcated.Therefore, we determined that all securities meeting the above criteria should be reflected at fair value with the change in fair value reflected through income. In addition to the error related to the accounting for securities with an embedded derivative mentioned above, we determined that during the first two quarters of 2011, we incorrectly priced securities acquired with a significant premium. We evaluated the effect of these errors and concluded that they were immaterial to any of the previously issued consolidated financial statements except for the unaudited consolidated financial statements included in the Company’s Quarterly Reports on Form 10-Q for the periods ended March 31,June 30, and September 30, 2011.Accordingly, on March 8, 2012, we filed a Form 8-K reporting that our Audit Committee of the Board of Directors determined based on the recommendation of management, that we should restate our unaudited consolidated financial statements in each of these Quarterly Reports on Form 10-Q.In addition, we revised our 2010 consolidated financial statements in the 2011 Form 10-K to correct for these errors. The aggregate income resulting from the changes in the fair value of certain securities for the first two quarters of 2011 was approximately $4.1 million, which should have been recorded between the first two quarterly periods of 2011. The correction of the errors resulted in an increase in net income of $1.6 million for the three months ended June 30, 2011 resulting in net income attributable to Southside Bancshares, Inc. of $12.6 million for that period, and an increase in net income of approximately $2.7 million for the six months ended June 30, 2011, resulting in net income attributable to Southside Bancshares, Inc. of $21.0 million for that period. 9 Table of Contents A summary of the adjustments made and their effect on the financial statements is presented below (dollars in thousands): As of June 30, 2011 As Originally Reported Corrections As Restated Consolidated Balance Sheet Mortgage-backed and related securities: Available for sale, at estimated fair value (1) $ $ ) $ Securities carried at fair value through income (1) – Held to maturity, at amortized cost (1) (10,507 ) Total assets Deferred tax liability (2) Total liabilities Retained earnings (3) Accumulated other comprehensive income (loss) (4) (147 ) Total shareholders’ equity Total equity Total liabilities and equity “As Originally Reported” reflects balances reported in the June 30, 2011 Form 10-Q filed on August 8, 2011. “As Restated” reflects the final restated balances. “Corrections” reflect changes to the originally reported balances and are described below. Balance Sheet Corrections: The decrease in mortgage-backed securities available for sale and held to maturity for the six months ended June 30, 2011 reflects the reclassification of securities with an embedded derivative and purchased at a significant premium, which we have defined as greater than 111.111%, to securities carried at fair value through income. The correction to the deferred tax liability occurred as a result of recording the fair value on the securities through income rather than accumulated other comprehensive income.In addition, the deferred tax liability changed as a result of the deferral of tax deductibility of the fair value gains on securities carried at fair value through income. Retained earnings increased due to the increase in fair value gains on securities carried at fair value through income for the six months ended June 30, 2011. Accumulated other comprehensive income increased as a result of reversing the incorrect fair values on the securities previously classified as available for sale at June 30, 2011. 10 Table of Contents For the six months ended June 30, 2011 As Originally Reported Corrections As Restated Consolidated Statement of Income Gain on sale of securities available for sale (1) $ $ ) $ Gain on sale of securities carried at fair value through income (1) – Fair value gain (loss) – securities (2) – Total noninterest income Income before income tax expense Provision for income tax expense (3) Net income Net income attributable to Southside Bancshares, Inc. Earnings per common share – basic Earnings per common share – diluted For the three months ended June 30, 2011 As Originally Reported Corrections As Restated Consolidated Statement of Income Gain on sale of securities available for sale (1) $ $ ) $ Gain on sale of securities carried at fair value through income (1) – 84 84 Fair value gain (loss) – securities (2) – Total noninterest income Income before income tax expense Provision for income tax expense (3) Net income Net income attributable to Southside Bancshares, Inc. Earnings per common share – basic Earnings per common share – diluted “As Originally Reported” reflects balances reported in the June 30, 2011 Form 10-Q filed on August 8, 2011. “As Restated” reflects the final restated balances. “Corrections” reflect changes to the originally reported balances and are described below. Income Statement Corrections: The change in gains on securities available for sale is a result of reclassifying gains on sales of securities carried at fair value through income separately in the statement of income. The correction to fair value gain (loss) – securities is a result of recording the changes in fair value on securities carried at fair value through the income statement rather than accumulated other comprehensive income. The change in provision (benefit) for income tax expense is a direct result of the changes in income. 11 Table of Contents As of and for the six months ended June 30, 2011 As Originally Reported Corrections As Restated Consolidated Statement of Changes in Equity Retained earnings: Balance, beginning of period $ $ ) $ Net income attributable to Southside Bancshares, Inc. Balance, end of period Accumulated other comprehensive income (loss): Balance, beginning of period (6,819 ) (6,293 ) Net unrealized gains on available for sale securities, net of tax (893 ) Reclassification adjustment for gains on sales of available for sale securities included in net income, net of tax (3,776 ) (3,556 ) Net change in accumulated other comprehensive income (loss) (673 ) Balance, end of period (147 ) Total shareholders’ equity Total equity Comprehensive income: Net income Net change in accumulated other comprehensive income (loss) (673 ) Comprehensive income Comprehensive income attributable to Southside Bancshares, Inc. Consolidated Statement of Cash Flow Operating Activities: Net income $ $ $ Deferred tax expense (benefit) 38 Gain on sale of securities carried at fair value through income – (338 ) (338 ) Gain on sale of securities available for sale (5,809 ) (5,471 ) Fair value gain (loss) – securities – (4,083 ) (4,083 ) Net cash provided by operating activities – Investing Activities: Securities held to maturity: Maturities, calls and principal repayments (1,357 ) Securities available for sale: Purchases (694,934 ) (350,206 ) Sales (16,248 ) Maturities, calls and principal repayments (12,562 ) Securities carried at fair value through income: Purchases – (344,728 ) (344,728 ) Sales – Maturities, calls and principal repayments – Net cash used in investing activities (140,073 ) – (140,073 ) “As Originally Reported” reflects balances reported in the June 30, 2011 Form 10-Q filed on August 8, 2011. “As Restated” reflects the final restated balances. “Corrections” reflect changes to the originally reported balances. 12 Table of Contents 3. Earnings Per Share - (2011 Restated) Earnings per share attributable to Southside Bancshares, Inc. on a basic and diluted basis have been adjusted to give retroactive recognition to stock splits and stock dividends and is calculated as follows (in thousands, except per share amounts): Three Months Six Months Ended June 30, Ended June 30, Basic and Diluted Earnings: Net Income - Southside Bancshares, Inc. $ Basic weighted-average shares outstanding Add:Stock options 6 30 5 48 Diluted weighted-average shares outstanding Basic Earnings Per Share: Net Income - Southside Bancshares, Inc. $ Diluted Earnings Per Share: Net Income - Southside Bancshares, Inc. $ On March 31, 2011, our board of directors declared a 5% stock dividend to common stock shareholders of record as of April 20, 2011, and payable on May 11, 2011. During the second quarter, our board of directors approved equity grants in the form of stock options and restricted stock units.These equity grants were made pursuant to the shareholder-approved Southside Bancshares, Inc. 2009 Incentive Plan. For the three and six month periods ended June 30, 2011, there were approximately 6,000 and 12,000 antidilutive options, respectively.For the three and six months ended June 30, 2010, there were no antidilutive options. 13 Table of Contents 4. Comprehensive Income (Loss) - (2011 Restated) The components of other comprehensive income (loss) are as follows (in thousands): Six Months Ended June 30, 2011 Before-Tax Amount Tax Expense Net-of-Tax Amount Unrealized gains on securities: Unrealized holding gains arising during period $ $ ) $ Less:reclassification adjustment for gains included in net income (1,915 ) Net unrealized gains on securities (7,283 ) Change in pension plans (249 ) Other comprehensive income $ $ ) $ Three Months Ended June 30, 2011 Before-Tax Amount Tax Expense Net-of-Tax Amount Unrealized gains on securities: Unrealized holding gains arising during period $ $ ) $ Less:reclassification adjustment for gains included in net income (1,372 ) Net unrealized gains on securities (5,672 ) Change in pension plans (125 ) Other comprehensive income $ $ ) $ Six Months Ended June 30, 2010 Before-Tax Amount Tax (Expense) Benefit Net-of-Tax Amount Unrealized losses on securities: Unrealized holding gains arising during period $ $ ) $ Noncredit portion of other-than-temporary impairment losses on the AFS securities 36 (13 ) 23 Less:reclassification adjustment for gains included in net income (5,256 ) Less:reclassification of other-than-temporary impairment charges on AFS securities included in net income (75 ) 26 (49 ) Net unrealized losses on securities (1,046 ) (680 ) Change in pension plans (219 ) Other comprehensive loss $ ) $ $ ) Three Months Ended June 30, 2010 Before-Tax Amount Tax Expense Net-of-Tax Amount Unrealized gains on securities: Unrealized holding gains arising during period $ $ ) $ Noncredit portion of other-than-temporary impairment losses on the AFS securities – – – Less:reclassification adjustment for gains included in net income (2,332 ) Less:reclassification of other-than-temporary impairment charges on AFS securities included in net income – – – Net unrealized gains on securities (2,218 ) Change in pension plans (133 ) Other comprehensive income $ $ ) $ 14 Table of Contents 5. Securities - (2011 Restated) The amortized cost and estimated market value of investment and mortgage-backed securities as of June 30, 2011 and December 31, 2010, are reflected in the tables below (in thousands): June 30, 2011 Gross Gross UnrealizedLosses Amortized Unrealized Noncredit Estimated AVAILABLE FOR SALE: Cost Gains OTTI Other Fair Value Investment Securities: State and Political Subdivisions $ $ $
